Law Offices SEC ATTORNEYS, LLC 2 Corporate Drive, Suite 234 Shelton, Connecticut 06484 1.203.222.9333 Tel Securities, Hedge Funds, Corporate, 1.203.225.1244 Fax Tax, International, Mergers and www.secattorneys.com Acquisitions and Related Matters July 29, 2011 Filed via EDGAR Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:Genmed Holding Corp. To Whom It May Concern: On behalf of Genmed Holding Corp.,Commission File Number 000-26607,I enclose Form 10-K/A Amended Annual Report pursuant to the Securities and Exchange Act of 1934 for year endedDecember 31, 2010 to reflect changes asked for by Lyn Shenk, Branch Chief of the SEC in her letter dated June 6, 2011. If you have any questions please feel free to call me. Thank you. Sincerely, /s/ Jerry Gruenbaum Jerry Gruenbaum. Esquire SEC ATTORNEYS, LLC IS A PRIVATELY OWNED LAW FIRM NOT AFFILIATED WITH ANY GOVERNMENTAL AGENCY
